                   Case 6:21-cv-00589 Document 1 Filed 06/09/21 Page 1 of 5




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


KIMBERLY K. PECHAL                                 §
  Plaintiff                                        §
                                                   §
                                                                        6:21-cv-589
VS.                                                §         C.A. NO. __________
                                                   §
U.S. BANK TRUST NATIONAL                           §
ASSOCIATION, NOT IN ITS                            §
INDIVIDUAL CAPACITY BUT                            §
SOLELY AS OWNER TRUSTEE                            §
FOR VRMTG ASSET TRUST AND                          §
FAY SERVICING, LLC                                 §
  Defendants                                       §


                               DEFENDANTS’ NOTICE OF REMOVAL

           Defendants, U.S. Bank Trust National Association, not in its Individual Capacity but

Solely as Owner Trustee for VRMTG Asset Trust (“Trustee”) and Fay Servicing, LLC (“Fay”)

(both are collectively “Defendants”) hereby remove this case from the 146th District Court of

Bell County, Texas to the United States District Court for the Western District of Texas, Waco

Division. Defendants deny the claims and damages alleged in Plaintiff’s Original Petition and

Application for Temporary Restraining Order, Temporary Injunction and Permanent Injunction

(the “Complaint”) and file this Notice without waiving any claims, defenses, exceptions, or

obligations that may exist in their favor in state or federal court.

                                       I.     INTRODUCTION

           1.          On or about May 26, 2021, Plaintiff, Kimberly K. Pechal (“Plaintiff”)

commenced this action by filing Plaintiff’s Complaint, Cause No. 325,075-B in the 146th

District Court of Bell County, Texas (the “State Court Action”).           See Exhibit C-1.   To

Defendants’ knowledge they have not yet been formally served with the Complaint, but filed an

Answer in the State Court Action on June 9, 2021. See Exhibit C-3.
999999.262/4109203.1
                   Case 6:21-cv-00589 Document 1 Filed 06/09/21 Page 2 of 5




           2.          Pursuant to 28 U.S.C. §1446(b) of the Federal Rules of Civil Procedure, this

Notice of Removal is timely filed within thirty (30) days of Defendants’ first receipt of the initial

state court pleading. Bd. of Regents of Univ. of Tex. Sys. v. Nippon Tel. & Tel. Corp., 478 F.3d

274, 278 (5th Cir. 2007).

                          II.    PLEADINGS AND NOTICE TO STATE COURT

           3.          True and correct copies of all pleadings, process, orders and other filings in the

State Court Action are being filed along with this Notice of Removal as required by 28 U.S.C.

§1446(a). Pursuant to 28 U.S.C. §1446(d), written notice of this removal is being served on

Plaintiff and filed in the State Court Action.

                                       III.    BASIS FOR REMOVAL

           4.          This action is within the original jurisdiction of the United States District Court

based on federal question jurisdiction. Furthermore, venue is proper in the Western District of

Texas, Waco Division, under 28 U.S.C. §1441(a) because the state court where the State Court

Action has been pending is located in this district.

           A.          Federal Question Jurisdiction

           5.          Removal is proper because Plaintiff’s suit involves a federal question. 28 U.S.C.

§§1331, 1441(b); Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545 U.S. 308, 312

(2005). A case arises under 28 U.S.C. §1331 if “a well-pleaded complaint establishes either that

federal law creates the cause of action or that the plaintiff’s right to relief necessarily depends on

resolution of a substantial question of federal law.” See Empire Healthchoice Assurance, Inc., v.

McVeigh, 547 U.S. 677, 689-90 (2006). Further, the Fifth Circuit Court of Appeals has held that

“[t]he assertion of a claim under a federal statute alone is sufficient to empower the District

Court to assume jurisdiction over the case and determine whether, in fact, the Act does provide

the claimed rights.” Holland/Blue Streak v. Barthelemy, 849 F.2d 987, 988 (5th Cir. 1988).

                                                        2
999999.262/4109203.1
                   Case 6:21-cv-00589 Document 1 Filed 06/09/21 Page 3 of 5




           6.          Among other claims, Plaintiff has alleged violations of Real Estate Settlement

Procedures Act (“RESPA”). 1 Plaintiff’s claims arise under the laws of the United States of

America, the United States District Court has original jurisdiction, and removal is appropriate.

           7.          Additionally, this Court should also exercise supplemental jurisdiction over all

claims because they are so related to the federal claims that they form part of the same case or

controversy. See 28 U.S.C. § 1367(a). As noted by the Supreme Court, “Section 1367(a) is a

broad grant of supplement jurisdiction over other claims within the same case or controversy, as

long as the action is one in which the district courts would have had original jurisdiction.” Exxon

Mobil Corp. v. Allpattah Servs., Inc., 545, 558 (2005).

           B.          Improper Joinder

           8.          Although not named in the style of the Complaint, Plaintiff references Rushmore

Loan Management Services, LLC (“Rushmore”) as a party. 2 Upon information and belief, it

appears that Rushmore is inadvertently named and is not meant to be named as an actual party to

the Complaint. Regardless, if Rushmore is intended to be named as a part, Rushmore is a

nominal party or was improperly joined.

           9.          From the face of the Complaint, it is evident that Plaintiff has not stated or even

attempted to state a cause of action against Rushmore.                     A removing party may establish

improper joinder by showing that the plaintiff is unable to establish a cause of action against the

non-diverse defendant under state law. A “mere theoretical possibility” of recovery under state

law does not suffice to preclude removal.

           10.         In applying this test, the court conducts “a Rule 12(b)(6)-type analysis, looking

initially at the allegations of the complaint to determine whether, under state law, the complaint

states a claim against the in-state defendant.”            However, unlike a 12(b)(6) analysis, the Court

1
           See Complaint at ¶ 9 referencing 12 CFR 1024, et. seq. of RESPA and alleging violations of same.
2
           See Complaint at ¶ 4.
                                                          3
999999.262/4109203.1
                   Case 6:21-cv-00589 Document 1 Filed 06/09/21 Page 4 of 5




retains discretion to pierce the pleadings and review evidence on whether plaintiff has a viable

cause of action under state law.

           11.         In the context of a motion to dismiss, factual allegations in a complaint must be

sufficient to raise the right to relief above a speculative level. Reciting naked assertions devoid

of “further factual enhancement” does not suffice.           Where the facts do not permit the court to

infer more than the mere possibility of misconduct, the Complaint has stopped short of showing

that the pleader is plausibly entitled to relief.

           12.         Plaintiff’s factual allegations against Rushmore do not exist in the Complaint

other than naming Rushmore and certainly do not raise Plaintiff’s right to relief above the

speculative level since any formulaic recitation of vague allegations even if it existed would be

insufficient to support a claim against Rushmore. Plaintiff’s Complaint includes no specific

allegations or causes of action against Rushmore and fails under the standards for a motion to

dismiss.

           13.         Although the consent to the removal is not required from nominal parties such as

Rushmore, no known service has been accomplished as to Rushmore, therefore Rushmore’s

consent is not required for this additional reason..

                                           IV.    JURY DEMAND

            14.        Plaintiff has made no known jury demand in the State Court Action.

                                           V.      CONCLUSION

           15.         For the foregoing reasons, Defendants ask the Court to remove this suit to the

United States District Court for the Western District of Texas, Waco Division.




                                                       4
999999.262/4109203.1
                   Case 6:21-cv-00589 Document 1 Filed 06/09/21 Page 5 of 5




                                              Respectfully submitted,

                                              By: /s/ Michael F. Hord Jr.
                                                 Michael F. Hord Jr.
                                                 State Bar No. 00784294
                                                 Federal I.D. No. 16035
                                                 Eric C. Mettenbrink
                                                 State Bar No. 24043819
                                                 Federal I.D. No. 569887
                                                 HIRSCH & WESTHEIMER, P.C.
                                                 1415 Louisiana, 36th Floor
                                                 Houston, Texas 77002-2772
                                                 713-220-9182 Telephone
                                                 713-223-9319 Facsimile
                                                 Email: mhord@hirschwest.com
                                                 Email: emettenbrink@hirschwest.com

                                              ATTORNEYS FOR DEFENDANTS




                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 9th day of June, 2021, a true and correct copy of the foregoing
and/or attached was served on each attorney of record or party in accordance with Federal Rule
of Civil Procedure 5(b) as follows:

                                      Robert C. Newark, III
                                        A Newark Firm
                              1341 W. Mockingbird Lane, Suite 600W
                                      Dallas, Texas 75247
                                Via Email and U.S. Regular Mail


                                              /s/ Michael F. Hord Jr.
                                              Michael F. Hord Jr.




                                                 5
999999.262/4109203.1
